Citation Nr: 1218645	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-17 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension (also claimed as high blood pressure).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1968 to September 1969.  The evidence of record demonstrates that the Veteran served in Vietnam during the Vietnam War, and was awarded the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's service-connection claim for hypertension.  The Veteran disagreed with the RO's determination and perfected an appeal as to this issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal at this time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In essence, the Veteran contends that he has a hypertension disability had its onset in, or is otherwise related to his active duty military service.  The Board notes that it is undisputed that the Veteran has a current diagnosis of hypertension.                  See the Veteran's November 3, 2006 and September 1, 2011 VA Primary Care Notes [both indicating a diagnosis of well controlled hypertension]. 

The Veteran's representative has recently asserted that the Veteran's hypertension actually had its onset during active duty military service in the late 1960s.  In support of this assertion, the Veteran's representative has suggested that the Veteran's examination upon separation includes a diagnosis of hypertension.       See the Veteran's May 1, 2012 Informal Hearing Presentation, pages 1 and 2.  A review of the Veteran's September 1969 discharge examination demonstrates that the Veteran had a blood pressure reading of 152/96 at the time.  The examining physician specifically noted the presence of "blood pressure elevation" on the back of the examination report.  See the Veteran's September 1969 Report of Medical Examination.  

Crucially, the Veteran has never been afforded a VA hypertension examination at any time during the pendency of this appeal.  As such, there is no medical evidence of record linking the Veteran's current hypertension disability to his active duty service, or ruling out any such connection. 

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  See Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004).  Given the finding on the September 1969 examination upon discharge, and the contentions of the Veteran's representative, the Board finds that a VA examination is necessary to determine whether the Veteran's current hypertension disability had its onset in, or is otherwise related to his active duty service.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. VBA should contact the Veteran and request 
that he identify any additional medical treatment he has received for his hypertension disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

2.  VBA should then arrange for the Veteran 
to undergo a VA examination to determine the nature and etiology of his current hypertension disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Upon review of the Veteran's claims folder and after examination of the Veteran, the examiner provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise related to any incident of service, to include his presumed exposure to Agent Orange while serving in Vietnam.  The examiner should specifically comment on the Veteran's September 10, 1969 Report of Medical Examination which indicates the presence of "blood pressure elevation" of 152/96.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claim for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


